ROSS, Circuit Judge
(dissenting). On the 24th of April, 1911, the complainant filed in the court below its bill of complaint, which, after the trial of the cause, was dismissed. In the bill it was alleged, among other things, that on the 13th of the preceding March, the defendant to the bill commenced an action at law in the same court against the complainant as defendant to recover the possession of the north half of the northeast quarter of section 32, and the east half of the southeast quarter and lots 5 and 6 of section 29 in township 1 south, range 2 east, of the Willamette meridian, in Clackamas county, Or., with alleged damages, rents, issues, and profits, to restrain the prosecution of which law action the bill was brought, as also to establish by the decree of the court title to the property in the complainant and to enjoin the defendant to the bill from ever asserting any title thereto.
Tiie facts out of which the litigation grows occurred more than dO years ago; the bill alleging that in 1867 an Oregon corporation called Oregon Central Railroad Company, having its principal office at Salem in that state, for the purpose of building and operating a railroad from Portland southward to the California line, entered into certain contracts for the construction of a portion of the road with one A. J. Cook and A. J. Cook & Co., which contracts subsequently passed by assignment to the firm of Ben Holladay & Co.; that in the carrying out of those contracts by Holladay & Co. that firm first purchased the timber on the tracts of land mentioned, and thereafter, to wit, in the year 1869, acquired the title to the lands by deeds which were duly recorded in the recorder’s office of the. county in which they are situate ; that on the 28th day of March, 1870, the said firm of Ben Holla-day & Co. made a settlement with the Oregon Central Railroad Company of and concerning the performance of the said contracts and all matters in relation thereto; and that on that day those parties made and entered into this written agreement:
"Know all men by these presents: That wo, the undersigned. "Ren Holladay & Co., of Portland, Oregon, in consideration of the cancellation this date by the Oregon Central Railroad Company, at Salem, Oregon, of all certain contracts in writing heretofore existing between said company and the undersigned, in relation to the construction of a railroad and telegraph line from Portland, Oregon, through the Willamette, Umpqua and Rogue River valleys to the California line, and the agreement of such company to pay the undersigned for all moneys paid out, expended and incurred under such contracts, to wit, an amount not less than eight hundred thousand dollars in United States gold coin. It being a part of the arrangement that all the property hereinafter specified should be transferred and delivered to said company, and in consideration of the full sum of one dollar to us in hand paid, the receipt whereof is hereby acknowledged, have sold, assigned, set. over, transferred, delivered and conveyed, and by these presents we, Ben Holladay & Co., do sell, assign, transfer, set over, deliver and convey unto said Oregon Central Railroad Company, of Salem, Oregon, all sawmills and machinery connected therewith, all machinery, tools, implements, apparatus of every name and description. all live stock, horses, mules, catrle, work oxen, carts, drays, wagons,, gearing-tackle, and all leases and all property of every .name and nature now owned by us, in the possession of Ben Holladay & Co., all of such prop*586erty being 'in tbe state of Oregon, principally in Multnomah and Clackamas counties, and same being tbe mills, machinery, tools, implements, apparatus, live stock, horses, mules, cattle, carts, drays, wagons, gearing-tackle, railroad ties, iron rail spikes and other railroad materials now and heretofore used by us in the construction of the Oregon Central Railroad Company. It being the intention of this conveyance to transfer to said Oregon Central Railroad Company all property real and personal of every name and nature now owned or possessed by the undersigned in the state of Oregon.
“To have and to hold the said property and every part thereof unto the said Oregon Central Railroad Company, of Salem, Oregon, its successors and assigns, absolutely»and forever.
“In witness whereof, we have hereto set our hands and seals this 28th day of March, A. D. 1870.
“[Five-cent United States stamp canceled.]
“Ben Holladay.
“C. Temple Emmet, by Ben Holladay, Atty. in Fact.
“Ben Holladay & Co., by Ben Holladay.”
That alleged instrument is the real basis of the present suit, but -was, according to the averments of the bill, lost, mislaid, or destroyed. The bill further alleges that on the same day, to wit, March 28, 1870, the Oregon Central Railroad Company entered into the possession of all the property described in the instrument above set out, including the lands described in the bill, and that on the next day, to wit, March 29, 1870, the Oregon Central Railroad Company, for a valuable consideration conveyed to the complainant the same property, including the said lands, which latter conveyance was duly recorded April 18, 1870, in fhe records of Clackamas county, and that thereafter and on the same day, to wit, March 29, 1870, the complainant entered into the exclusive possession of the said lands and has so remained ever since. The bill also alleges that the Oregon & California Railroad Company subsequently paid the taxes assessed against the said lands. The bill alleges various other matters (the most important of which will be hereinafter referred to) intended to prove the execution and delivery of the instrument of March 28, 1870, above set out in full, and intended to prove that the said instrument was intended by the parties thereto as a conveyance of the lands here in controversy and specifically described in the bill, as well as the other property therein described, to the Oregon Central Railroad Company. The bill also alleges in substance that neither the firm of Ben Holladay & Co. nor the said Ben Holladay ever claimed any interest in the lands in controversy at any time after the making of the alleged instrument of March 28, 1870; that the said Holladay died testate in Multnomah county, Or., on or about July 8, 1887, leaving various heirs, and among others the defendant to the. present bill, Maria de Grubissich, née Maria de Pour-tales, who as residuary legatee now claims to be the owner of the lands in question; that'the said will was admitted to probate in the propei probate court; and that neither in the will nor in any of the probate proceedings was any claim made on behalf of Holladay or on the part of his estate to the lands in question.
The defendant by her answer denied, among other things, the execution or delivery of the said instrument of March 28, 1870, and denied that any such instrument ever existed. She also denied that the Oregon Central Railroad Company was ever the owner of the lands in *587question or was ever in possession oí any part thereof, or ever at any time conveyed or agreed or intended to convey any portion thereof or any right therein to the Oregon & California Railroad Company, and denied that the latter company ever at any time entered into the possession of any portion of the said lauds, or did any act or thing adverse to the title and possession and right of possession thereto of the defendant and her predecessors in interest, and alleged that the only improvement of any kind made upon the lands by any person or corporation was a wire fence constructed around the premises in March, 1905, which the defendant alleged upon information and belief was constructed by a corporation called Oregon & California Rand Company, for the sole purpose of “attempting to seize and hold actual possession of said land continuously for ten years and to thereby obtain title thereto by adverse possession as against this defendant.” The defendant in her answer also set up that whatever taxes were paid by the Oregon & California Railroad Company upon the property in question were paid voluntarily and without right or obligation on its part.
Taking the case as made by the bill, it is clear that if the complainant is entitled to prevail in this suit it must be by virtue of the alleged lost instrument of March 28, 1870, considered as a conveyance of the lands described in the bill or as creating such an equity as entitled the complainant's grantor to a conveyance of the legal title thereto.
it is conceded by the counsel for the appellant that there is no direct evidence of the execution or delivery of the document of March 28, 1870, or even any direct evidence that it ever existed; but, in order to prove that sxzch was the fact, the complainant offered, among other things, certain entries in the minute book of the Oregon Central Railroad Company, which entries ate too voluminous to be here set out in full, hut which show the cancellation of the construction contracts held by Holladay & Co. and a purported copy of the alleged instrument hereinbefore set out as the basis of the present suit, and also certain subsequent' agreements between the Oregon Central Railroad Company and the complainant company, culminating in a conveyance by the Oregon Central Railroad Company to the complainant of whatever property, if any, it acquired from Holladay & Co. The court below held that the entries in the minutes of the Oregon Central Railroad Company were not proof of die execution or existence of a conveyance from Holladay & Co. to the Oregon Central Railroad Company of the lands in question; but I am of the opinion that the true solution of the case does not depend upon that question. The real question, as I view it, is whether, in view of all of the evidence, the execution of such conveyance is not to be presumed. In addition to the facts already referred to, the evidence shows that upon the execution of the conveyance from the Oregon Central Railroad Company to the complainant in March, 1870, the latter company followed up the constructive possession that passed with the deed by such acts of actual possession as the nature of the lands, which were wild, uncultivated, wooded, and brush lands, required; that it caused its agents to look after the lands, and from time to time sold cordwood and gravel *588therefrom, and, in the year 1905, caused a wire fence to be built around them; and that every year since 1873 it has paid the taxes on the lands, although in the year 1880 they were assessed to Ben Holla-day, and from 1902 to 1910 were assessed in the name of Ben Holla-day & Co.
It thus appears from the evidence that for more than 40 years the complainant has claimed the property in question under the proceedings above indicated, asserting the acts of ownership thereof that have been mentioned, and that during the same long period the appellee, defendant below, asserted no claim of any character to the property until the bringing of her action of ejectment in 1911, nor did Holladay, through whom she claims, nor the firm of Holladay & Co., in which, according to the evidence, he was the principal owner. On the contrary, the evidence discloses a number of instances in which Holladay expressly admitted his knowledge of the alleged lost conveyance, once under oath by affidavit made by him on the 22d day of June, 1871, in a suit brought by John Nightengale and Simon G. Elliott against the Oregon Central Railroad Company et al., in the United States 'Circuit Court for the District of Oregon, and in the answer filed by the Oregon Central Railroad Company in that suit, signed by Holladay as president of the company, and to which answer was annexed as an exhibit a purported copy of the alleged lost instrument. Moreover, after the death of Holladay, at no time during the administration of his estate was any claim made by the representatives of his estate or by any of his heirs or devisees to any portion of the lands in question. So that we have here a case where for more than 40 years the complainant has claimed ownership of the lands now in dispute, under a deed executed to it by the Oregon Central Railroad Company pursuant to an asserted written conveyance to it from the true owner, a purported copy of which was admitted as genuine by one of the grantors under oath nearly 40 years before the commencement of the present litigation. Under such circumstances the execution of the alleged original lost conveyance may, in my opinion, be well presumed.
In the case of Fletcher v. Fuller, 120 U. S. 534, 7 Sup. Ct. 667, 30 L. Ed. 759, the trial court charged the jury in effect that in order to presume a lost deed the jury must be satisfied that such a deed had in fact actually existed. In holding the instruction 'erroneous the Supreme Court said, among other things:
“In such cases, ‘presumptions,’ as said, by Sir William Grant, ‘do not always proceed on a belief that the thing presumed has actually taken place. Grants are frequently presumed, as Lord Mansfield says (Eldridge v. Knott, Cowp. 215), merely for the purpose, and from a principle of quieting the possession. There is as much occasion for presuming conveyances of legal estates; as otherwise titles must forever remain imperfect, and in many respects unavailable; when from length of time it has become impossible to discover in whom the legal estate (if outstanding) is actually vested.’ Hillary v. Waller, 12 Ves. 239, 252.
“The owners of property, especially if it be valuable and available, do not often allow it to remain in the quiet and unquestioned possession of others. Such, a course is not in accordance with the ordinary conduct of men. When, therefore, possession and use are long continued, they create a presumption of lawful origin; that is, that they are founded upon such instruments and proceedings as in law would pass the right to the possession and . use of . the *589property. It may be, in point of fact, that permission to occupy and use was given orally, or upon a contract of sale, with promise of a future conveyance, which parties have subsequently neglected to obtain, or the conveyance executed may not have been acknowledged, so as to be recorded, or may have been mislaid or lost. Many circumstances may prevent the execution of a deed of conveyance, to which the occupant of land is entitled, or may lead to its loss after being executed. It is a matter of almost daily experience that reconveyances of property, transferred by the owners upon conditions or trusts, are often delayed after the conditions are performed or the trusts discharged, simply because of the pressure of other engagements, and a conviction that they can be readily obtained at any time.
“The death of parties may leave in the hands of executors or heirs papers constituting muniments of title, of the value of which the latter may have no knowledge, and therefore for the preservation and record of which may take no action; and thus the documents may be deposited in places exposed to decay and destruction. Should they be lost, witnesses of their execution, or of contracts for their execution, may not be readily found, or, if found, time may have so impaired their recollection of the transactions that they can only be imperfectly recalled, and of course imperfectly stated. The law, in tenderness to the infirmities of human nature, steps in and by reasonable presumptions. that acts to protect one's rights, which might have been done, and in the ordinary course of things generally would be done, have been done in the particular case under consideration, affords the necessary protection against possible failure to obtain or to preserve tlio proper muniments of title, and avoids the necessity of relying upon the fallible memory of witnesses, ■when time may have dimmed their recollection of past transactions; and thus gives peace and quiet to long and uninterrupted possessions.
“The rule of presumption, in such cases, as had been well said, is one of policy, as well as of convenience, and necessary for the peace and security of society. 'Where one uses an easement whenever he sees tit, without asking leave and without objection,’ says the Supreme Court of Pennsylvania, *it is adverse, and an (un) interrupted adverse enjoyment for 21 years is a title which cannot afterward be disputed. Hucli enjoyment, without evidence to explain how it began, is presumed to have been in pursuance of a full and unqualified grant.’ Garrett v. Jackson, 20 Pa. 331, 335. The same presumption will arise whether the grant relate to corporeal or incorporeal heredita-ments. As said by this court in Ricard v. Williams, 7 Wheat. 59, 119 [5 L. Ed. 398], speaking by Mr. Justice Story: ‘A grant of land may as well be presumed as a grant of a fishery, or of common, or of a way. Presumptions of (his nature are adopted from the general infirmity of human nature, the difficulty of preserving muniments of title, and the public policy of supporting long and uninterrupted possessions. They are founded upon the consideration that the facts are such as could not, according to the ordinary course of human affairs, occur, unless there was a transmutation of title to, or au admission of an existing adverse title in, the party in possession.’
"It is not necessary, therefore, in the cases mentioned, for the jury, in order to presume a conveyance, to believe that a conveyance was in point of fact executed. It is sufficient if the evidence leads to the conclusion tlnu the conveyance might have been executed and that its existence would be e solution of the difficulties arising from its nonexecution.”
In the same case the Supreme Court approved the rulings in the cases of Casey’s Lessee v. Inloes, 1 Gill (Md.) 430, 503, 39 Am. Dec. 658, and Williams v. Donell, 2 Head (Tenn.) 695, 697, in the former of which cases the Court of Appeals of Maryland held that, where there had been a continuous possession of land for 20 years or upwards by a party or persons claiming under him, the court was authorized to instruct the jury, in the absence of a deed to such party, to presume that one had been executed to him. It also approved the refusal of the court below to instruct the jury that before they could find a title in the defendants, or any one of them, by presumption of a *590grant’by tbe plaintiff or those under whom he claims, they must believe .on their consciences and find as a fact that such grant was actually made; and in the latter case the Supreme Court of Tennessee, speaking bn the same point, said:
“It is not indispensable, in order to lay a proper foundation for tbe legal presumption of a grant, to establish tbe probability of tbe fact that, in reality, a gra'nt ever issued. It will afford a sufficient ground for tbe presumption, to show that, by legal possibility, a grant might have issued. And this appearing, it may be assumed — in tbe absence of circumstances repelling such conclusion — that all that might lawfully have been done to perfect tbe legal title was in fact done, and in tbe form prescribed by law.”
In line with the foregoing are the decisions of the Supreme Court in the cases of United States v. Chavez, 175 U. S. 520, 20 Sup. Ct. 159, 44 L. Ed. 255, and Holtzman v. Douglas, 168 U. S. 284, 18 Sup. Ct. 67, 42 L. Ed. 466, in which latter case the court said:
“Payment of tbe taxes, as described in tbe above statement of facts, is very Important and strong evidence of a claim of title; and tbe failure of the plaintiffs’ predecessors to make any claim to the lot or to pay tbe taxes themselves is some evidence of an abandonment of any right in or claim to the property. In Ewing v. Burnet, 11 Pet. 41 [9 L. Ed. 624], it was held by this court that the payment of taxes on land for 24 successive years by tbe party in possession was powerful evidence of tbe claim of right to tbe whole lot upon which the taxes were paid.”
The doctrine of the foregoing cases applied to the record in the present case requires, in my opinion, a reversal of the judgment appealed from, and I therefore think the judgment should be reversed, and the cause remanded to the court below, with directions to enter judgment for the complainant, with costs.